DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on May 25, 2022 has been entered.  Claims 1, 13, 22-25, and 34-36 have been amended.  No claims have been cancelled.  No claims have been added.  Claims 1-36 are still pending in this application, with claims 1, 13, and 25 being independent.










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chishti (US Patent Application, Pub. No.: US 2019/0166254), and further in view of Wang et al. (US Patent Application, Pub. No.: US 2014/0188895 A1).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
In regards to claims 1, 13, and 25, Chishti discloses a method, a system, and an article of manufacture for behavioral pairing in a task assignment system (See pg. 3, paragraph [0037]) comprising: obtaining, by at least one computer processor communicatively coupled to and configured to operate in the task assignment system, a behavioral pairing strategy (See pg. 4, paragraph [0051]); and applying, by the at least one computer processor, the at least one behavioral pairing constraint to the task assignment system to controllably reduce performance of the task assignment system (See pg. 5, paragraph [0055] and pg. 5, paragraph [0057)).  Chishti, however, does not specifically disclose determining, by the at least one computer processor, at least one constraint for the behavioral pairing strategy.  Wang, however, does disclose determining, by the at least one computer processor, at least one constraint for the behavioral pairing strategy (See pg. 2, paragraph [0020]; pg. 3, paragraph [0037] – [0038]; and pg. 4, paragraph [0043]). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate these feature within the invention.  
In regards to claims 2, 14, and 26, Chishti discloses the method, system, and article of manufacture, wherein the task assignment system is a contact center system (See pg. 2, paragraph [0026)).
In regards to claims 3, 15, and 27, Chishti discloses the method, system, and article of manufacture, wherein determining the at least one behavioral pairing constraint comprises constraining a number of choices of pairing tasks to agents available to a behavioral pairing strategy (See pg. 4-5, paragraph [0051] — [0052]).
In regards to claims 4, 16, and 28, Chishti discloses the method, system, and article of manufacture, wherein determining the at least one behavioral pairing constraint comprises constraining a number of data fields, an amount of data, ora number or a type of data sources (See pg. 4, paragraph [0051]).
In regards to claims 5, 17, and 29, Chishti discloses the method, system, and article of manufacture, wherein determining the at least one behavioral pairing constraint comprises constraining a frequency of behavioral pairing model updates (See pg. 4, paragraph [0050)).
In regards to claims 6, 18, and 30, Chishti discloses the method, system, and article of manufacture, wherein determining the at least one behavioral pairing constraint comprises reducing a technical resource requirement (See pg. 3, paragraph [0036)).
In regards to claims 7, 19, and 31, Chishti discloses the method, system, and article of manufacture, wherein the technical resource requirement is a hardware requirement (See pg. 3, paragraph [0036)}).
In regards to claims 8, 20, and 32, Chishti discloses the method, system, and article of manufacture, wherein the technical resource requirement is a network or a bandwidth requirement (See pg. 3, paragraph [0036]).
In regards to claims 9, 21, and 33, Chishti discloses the method, system, and article of manufacture, wherein the technical resource requirement is a system installation, a configuration, or a maintenance requirement (See pg. 3, paragraph [0036] — [0037)).
In regards to claims 10, 22, and 34, Chishti discloses the method, system, and article of manufacture, further comprising: receiving an adjustment to the at least one behavioral pairing constraint (See pg. 4, paragraph [0050)).
In regards to claims 11, 23, and 35, Chishti discloses the method, system, and article of manufacture, further comprising: estimating a performance rating or a performance gain of the task assignment system operating under the at least one behavioral pairing constraint or a change in performance resulting from adjusting the at least one behavioral pairing constraint (See pg. 4, paragraph [0050)).
In regards to claims 12, 24, and 36, Chishti discloses the method, system, and article of manufacture, further comprising: estimating a cost of the task assignment system operating under the at least one behavioral pairing constraint or a change in cost resulting from adjusting the at least one behavioral pairing constraint (See pg. 5, paragraph [0063)).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652